     Case 2:20-cv-00090-DSF-E Document 48 Filed 11/20/20 Page 1 of 2 Page ID #:723



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   SILAS BRAXTON,                            Case No.: 2:20-cv-00090-DSF-E
13               Plaintiff,                    Hon. Dale S. Fischer
14       v.
15                                             ORDER FOR DISMISSAL WITH
     CHERYL C. JOW, Trustee of The Cheryl      PREJUDICE
     C. Jow Separate Property Trust dated
16   November 22, 2002; and DOES 1-10,
17                                             Action Filed: January 3, 2020
                 Defendants.                   Trial Date: Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-00090-DSF-E Document 48 Filed 11/20/20 Page 2 of 2 Page ID #:724



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff Silas Braxton’s (“Plaintiff”) action against Defendant Cheryl C. Jow
 5   (“Defendant”) is dismissed with prejudice. Each party will be responsible for their own
 6   fees and costs.
 7

 8         IT IS SO ORDERED.
 9   DATED: November 20, 2020
10                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
